Title: From John Adams to William Tudor, Sr., 1 June 1817
From: Adams, John
To: Tudor, William, Sr.



Quincy June. 1st. 1817

That Mr Hutchinson repented, as sincerely as Mr Hamilton did, I doubt not. I hope the Repentance of both has been accepted and their fault pardoned. And I hope I have repented, do repent and shall ever repent of mine and meet them both in an other World, where there will need no Repentance. Such vicissitudes of Fortune command, compassion; I pitty even Napolion. You never profoundly admired Mr Hancock. “He had Vanity and Caprice.” I can say with Truth, that I profoundly admired him, and more profoundly loved him. If he had Vanity and Caprice; so had I. And if his Vanity and Caprice made me sometimes Sputter, as you know they often did; mine, I well know, had often a similar effect upon him. But these little fleckerings of little passions determine nothing concerning essential Characters.—I knew Mr Hancock from his cradle to his Grave. He was radically generous and benevolent.—He was born in this Town, half way between this House and our Congregational Temple, Son of a Clergiman of this Parish, and Grandson of a Clergiman of Lexington, both of excellent Characters. We were at the Same School together, as soon as we were out of Peticoats. His Father died when he was very young. His Uncle, the most Oppulent Merchant in Boston, who had no children, adopted him, placed him in Mr Lovels School, Educated him at Harvard Colledge, and then took him into his Store. And what a School was this? four large Ships constantly plying between Boston and London, And other Business in proportion. This was in 1755. He became an Example to all the Young Men of the Town. Wholly devoted to Business, he was as regular and punctual at his Store as the Sun in his Course.
His Uncle sent him to London, from whence after a Residence of about a year, he returned to his Store with the Same habits of Business, Unaltered in manners or deportment and pursued his Employments with the same punctuality and Assiduity, till the Death of his Uncle, who left him his Business, his Credit, his Capital, and his Fortune; who did more, he left him the Protector of his Widow. This Lady, though her Husband left her a handsome Independence, would have Sunk into Oblivion, like so many other most excellent Widows, had not the public Attention been fastened upon her by the Fame of her Nephew. Never was a Nephew to an Aunt more affectionate, dutiful, or respectful.—
No alteration appeared in Mr Hancock, either from his Talents Travels in England or from his accession to the fortune of his Uncle. The Same Steady, regular, punctual, industrious, indefatigable Man of B. And to compleat his Character with the Ladies, always genteelly dressed, According to the fashions of those days—
What shall I say of his Fortune? His ships, his Commerce was a great one—Your honoured Father told me at that time that not less than a thousand Families were every day in the Year, dependent on Mr Hancock for their dayly bread—Consider his real Estate in Boston, in the Country, in Connecticut, and the rest of New England—Had Mr Hancock fallen a Sleep to this day, he would now awake one of the richest Men.—Had he persevered in Business as a private Merchant, he might have erected a House of Medicies. Providence, however, did not intend or permit, in this Instance, such a Calamity to Mankind.—Mr Hancock was the delight of the Eyes of the whole Town.—There can be no doubt, that he might have had his choice, and he had his Choice of a Companion; and that Choice was very natural, a grand Daughter of the Great Patron and most revered Friend of his Father. Beauty, Politeness, and every domestic Virtue justified his predilection.—
At the time of this Prosperity I was one day walking in the Mall and accidentally met Samuel Adams. In taking a few turns together, we came in full view of Mr Hancock’s House.—Mr Adams, pointing to the Stone Building, Said, “This town has done a wise Thing to day. What? They have made that young Man’s Fortune their own.” His Prophecy was litterally fulfilled; for no man’s property was ever more entirely devoted to the publick.—The Town had that day Chosen Mr Hancock into the Legislature of the Province. The quivering Anxiety of the Publick under the fearfull Looking for, of the Vengeance of King, Ministry, and Parliament, compelled him to a constant Attendance in the House; his mind was soon engrossed by public Cares, Alarms, and terrors; his Business was left to Subalterns; his private Affairs neglected and continued to be so, to the end of his life.—If his Fortune had not been very large, he must have died as poor as Mr S. Adams or Mr Gerry.—
I am not writing the Life of Mr Hancock; his Biography would fill as many Volumes as Martial’s Washington, and quite as Instructive and entertaining.—Though I never injured or justly offended him, and though I spent much of my time and Suffered unknown Anxiety in defending his property, Reputation, and Liberty from Persecution; I cannot but Reflect upon myself for not paying him more respect than I did in his lifetime.—His Life will, however, not ever be written.—But if Statues, Obelisks, Piramids, or divine honours were ever merited by Men, of Cities or Nations. James Otis, Samuel Adams, and John Hancock deserved these from the Town of Boston and the United States.—Such Adulations, however, are monopolized by profligate Libellers, by cringing Flatterers, by unprincipled Ambition, by sordid Avarice, by griping Usurers, by scheming speculators, by plundering Bankers, by blind Enthusiasts, by Superstitious Bigots, by Puppies and Butterflies, and by every Thing but Honour and Virtue.—
Hence, the Universal Slavery of the human Species.—Hence a commentary on the well known and most expressive figure of Rhetorick—“It grieved The Almighty, at his heart, that he had made Man.” Nevertheless, this is a good World, and I thank the Almighty that he has made Man.—
Mr Hancock had a delicate Constitution. He was very infirme, a great part of his life was passed in acute pain. He inherited from his Father, though one of the most amiable and beloved of Men, a certain Sensibility, a keenness of feeling, or, in more familiar Language, a Peevishness of temper, that sometimes disgusted and afflicted his friends—Yet it was astonishing with what patience, perseverance, and punctuality he attended to Business to the last.—Nor were his talents or attainments inconsiderable. They were far Superiour to many who have been much more Celebrated.—He had a great deal of political Sagacity and penetration into Men—He was by no means a contemptible Scholar or Orator. Compared with Washington, Lincoln, or Knox, he was learned.—so much for the present of Mr Hancock.
When, in the beginning of this letter, I agreed with you in your Opinion of Mr Hutchinsons Repentance, I should have added, he had great Reason for Repentance. Fled in his old age from the detestation of a Country, where he had been beloved, esteemed, admired and applauded with exageration in short, where he had been every thing, from his infancy: to a country where he was nothing, pinched by a Pension, which, though ample in Boston, would barely keep a house in London,—Throwing round his baleful Eyes on the exiled companions of his folly—hearing dayly of the Slaughter of his Countrymen and Conflagration of their Cities, abhored by the greatest Men, and Soundest part of the Nation, and neglected, if not despised, by the rest; hardened as had been my heart against him, I assure you I was melted at the accounts I heard of his Condition.—Lord Townsend told me that he put an End to his own Life.—Though I did not believe this, I know he was ridiculed by the Courtiers. They laughed at his manners at the Levee, at his perpetual quotation of his Brother Foster, searching his Pocketts for Letters to read to the King, and the king turning away from him with his Head up, & &—A few Words concerning S. Adams in my next.
John Adams—